DETAILED ACTION

1.	This Office action is responsive to the RCE and amendment filed 08/03/2020.  Claims 1-5, 7-12 and 14-20 are presented for examination.  

2.	The drawings are objected to under 37 C.F.R. § 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the claimed “in response to the detection, making a first determination that a voltage supplied to the volatile storage component is below an upper threshold” set forth in claims 1, 8 and 15 must be shown or the feature cancelled from the claim.  No new matter should be entered.

3.	The amendment filed 02/04/2021 is objected to under 35 U.S.C. § 132 because it introduces new matter into the specification.  35 U.S.C. § 132 states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: 
	The claimed “in response to the detection, making a first determination that a voltage supplied to the volatile storage component is below an upper threshold” set forth in claims 1, 8 and 15 is not discussed in the specification.   Neither the drawings nor the specification detail the responsiveness of making the first determination to the detection.
Applicant is required to cancel the new matter in the response to this Office action.  

4.	Claims 1, 3-11 and 13-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
	The claimed “in response to the detection, making a first determination that a voltage supplied to the volatile storage component is below an upper threshold” set forth in claims 1, 8 and 15 is not discussed in the specification.   Neither the drawings nor the specification detail the responsiveness of making the first determination to the detection.

5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


6.	Claims 1-5, 7-12 and 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Eilert (US 2010/0250849) in view of Seibert et al. (US 2015/0278048), Al-Dhahir et al (US 2012/0093204) and Jenne (US 2019/0012101).
	1.	A method for backing up data in a node (corresponds 
to circuity including concentrator device 30 of Eilert,  
user interface device 102 of Seibert), comprising: 
making a detection, by a volatile storage firmware, that data 
communication to a volatile storage component is 
degraded (corresponds to “flush pin 208 initiates the 
dumping of contents of RAM 260 to PCM…for use 
during power loss scenarios where the contents of 
RAM are autonomously copied to nonvolatile 
storage…copy the contents of RAM or DRAM to 
nonvolatile memory”, see [0022] and Fig 2 of Eilert; 
corresponds to “degradation of system 
performance”, see Abstract of Seibert; “data storage 
device…inaccessible…driver errors, interface 
errors…storage device damaged…power supply 
faults, memory faults, system bus faults”, see [0002] 
of Seibert; “failure being detected at the user 
interface device 102a…system failure”, see [0023] of 
Seibert; “Faults may include hardware malfunctions 
or failures of software failures”, see [0028] of 
Seibert) by detecting an increase in impedance of one 
or more electrical contacts between the node and the 
volatile storage component (corresponds to “channel 
estimation, noise estimation and bit loading…is 
monitored”, see [0014] of Al-Dhahir; “channel 
estimation, noise estimation and bit-
loading…increases in error rates, increases in 
incidences of data corruption requiring 
retransmission and changes in temperature or the 
voltage, current or impedance of a channel (a 
particular pair of copper wires) may be sensed, 
allowing determinations to be made as to whether or 
not channel characteristics have changed (e.g., 
relative to a predetermined threshold for changes) 
or noise characteristics of the channel have changed 
(e.g., relative to a predetermined threshold)”, see 
[0035] of Al-Dhahir);
		in response to the detection, initiating a direct memory access 
(DMA) engine (corresponds to flush 
command/functionality of Eilert; “direct data 
communication connection”, see [0006] of Seibert) to 
copy the data from the volatile storage component 
(RAM 260 and/or RAM, SRAM, DRAM elsewhere 
in Fig 1 of Eilert; corresponds to “copying the sub-
set of the user data from the internal storage device 
to a remote data storage device in response to 
degradation of system performance of the user 
interface device”, see Abstract, [0007], 
[0038] of Seibert) to a non-volatile storage device 
(corresponds to PCM, arrays 220/230, flash, etc of 
Eilert; see also Seibert of non-volatile memory); and 
in response to initiating copying of the data: 
initiating a shutdown of the volatile storage component,
(corresponds to “copy contents of RAM or 
DRAM…to PCM…to allow the RAM or DRAM to 
be powered down”, see claims 10, 17 and 18 of 
Eilert; in general, the Examiner is unclear of the 
significance of this limitation since when main 
power is lost and battery power takes over, the 
volatile memory necessarily enters a shutdown 
state/mode or shuts down entirely given the life of 
the battery)
		in response to the detection, making a first 
determination that a voltage supplied to the volatile 
storage component is below an upper threshold 
(corresponds to “power failure is detected”, see 
[0005] and throughout Jenne; the Examiner 
contends given a broad reasonable interpretation, a 
threshold, limit and/or voltage at which power is 
determined to have failed inherently exists in the 
detection of power failure in Jenne).

15. A volatile storage component, comprising: 
a volatile storage device (corresponds to RAM, SRAM 
and/or DRAM as discussed above in Eilert); 
a power source (inherent in Eilert’s device; correspond to power supply in Seibert and Jenne);
a first processor core executing a direct memory access 
(DMA) engine (corresponds to circuitry including 
microcontroller (uC) 20, see [0036] of Eilert; see also 
Seibert above); and 
a second processor core (corresponds to circuitry including 
processor 20 of Eilert) executing a volatile storage 
firmware, wherein the volatile storage firmware is 
configured to perform a method for backing up data in a 
node (see above), comprising: 
making a detection that data communication to the 
volatile storage component is degraded (see above) by detecting an increase in impedance of one or more electrical contacts between the node and the volatile storage component (see above);
in response to the detection, initiating the DMA engine 
to copy the data from the volatile storage 
component (see above) to a non-volatile storage 
device(see above); and 
in response to initiating copying of the data: 
initiating a shutdown of the volatile storage 
component (see above),
in response to the detection, making a first 
determination that a voltage supplied to the 
volatile storage component is below an upper 
threshold (see above).

Independent claim 8 defines an embodiment similar in scope to the embodiment of claim 1 and is rejected accordingly.
Seibert is presented for the general teaching of copying data from an internal memory to another memory in response to system degradation and/or various types of faults and failures in memory, hardware, software and buses to compensate for such degradation.
Al-Dhahir is presented for teaching general methods of sensing/monitoring/detecting increases in error rates, data corruption, voltage, current or impedance changes of a channel to determine if channel characteristics have changed.
Various well known functions commonly found in memory systems supporting data backup are not discussed.  For example, the claimed “receiving an indication that the data was successfully copied” and “activating a power source” are not specifically discussed.  Jenne is presented for teaching such limitations.  
	Jenne teaches “it can be determined whether a save operation of the NVDIMM has completed” (see [0061], [0086]), “determine when a system power failure has occurred…in response, the PCH will notify the processing complex 110 to flush its caches, and other volatile information to NDIMM 130 in anticipation of losing power” (see [0035]) and “battery device that powers NVDIMM 130…power source 150 represents one or more super-capacitors that are configured to provide power to NVDIMM 130…as needed…in order to conduct the runtime save data operation” (see [0039], [0088], [0096]).  
	Because copying data from one memory to another in response to system degradation including memory and bus faults is found in Seibert to improve performance, it would have been obvious to use such a scheme in the memory device of Eilert to backup volatile memory data into non-volatile memory in response to memory and/or bus faults.  Furthermore, AL-Dhahir  specifically teaches monitoring/sensing for impedance on a channel as a way to determine channel changes and increase in error rates and data corruption.  These use of sensing/monitoring impedance on channel lines in the devices of Seibert  and Eilert to detect system degradation and bus faults would have been obvious one to one of ordinary skill in the art before the effective filing data of the claimed invention.  Likewise, power monitoring and battery backup is well known in memory systems as demonstrated by Jenne to improve reliability and performance, it would have been obvious to use such power management schemes to maintain backup data within the device of Eilert and Seibert.  Therefore, the claimed invention would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention.
The remaining dependent claim features are expressly or inherently found in the applied art.  For example, the claimed “checksum” is inherent within the Error Correcting Code capabilities discussed throughout Eilert (see [0020], [0038] and [0039]).  The claim “indication that the data was successfully copied” and “a backup indication bit” correspond to the function of “Status Block 212” and “status register whose register bits convey information about the status…status register output may be read to monitor progress during command operations or report result of the memory operations” (see Eilert [0020]).


Any response to this action should be mailed to:

Commissioner for Patents
PO Box 1450
Alexandria, VA 22313-1450

or faxed to:
(571) 273-8300, (for Official communications intended for entry)
Or:
(571) 273-4208, (for Non-Official or draft communications, please label "Non-Official" or "DRAFT")
		Or:
Via e-mail at Jack.Lane@uspto.gov (for Non-Official or Draft communications, please label “Non-Official or “DRAFT”)

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jack Lane whose telephone number is 571 272-4208.  The examiner can normally be reached on Mon-Fri 8am to 5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Reg Bragdon can be reached on 571 272-4204.  
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is 571 272-2100.

/JOHN A LANE/
Primary Examiner, Art Unit 2139